Citation Nr: 0304762	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  93-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a brain 
cyst.


REPRESENTATION

Appellant represented by:	Margaret C. Abersold, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his stepfather


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to January 
1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1991 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran has been determined to be 
incompetent for VA purposes and his stepfather has been 
recognized as his custodian.

On November 4, 1996, the veteran and his stepfather appeared 
and testified at a personal hearing before the undersigned 
Member of the Board.  A transcript of that hearing is of 
record.

In September 1997, the Board denied the veteran's claim as 
not well-grounded under the law which was in effect at that 
time.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC), 
which affirmed the Board's decision.  The veteran appealed 
the CAVC's decision to the United States Court of Appeals for 
the Federal Circuit.  Applying provisions of the Veterans 
Claims Assistance Act, which eliminated the requirement that 
a claim be well grounded, the Federal Circuit Court vacated 
the CAVC's decision and remanded the matter for further 
proceedings.  The CAVC in turn vacated the Board's decision 
of September 1997 and remanded the case to the Board for 
another decision. 


FINDING OF FACT

The medical evidence is in relative equipoise on the question 
of whether a pre-existing colloid cyst of the brain increased 
in severity beyond normal progression as a result of head 
trauma in October 1984 during the veteran's active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, residuals 
of a brain cyst were aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds in this case that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which may be pertinent to his claim which VA has 
not obtained and considered.  The RO and the Board have 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, no further evidence is needed to substantiate the 
claim and there will be no prejudice to the veteran if the 
Board decides his appeal at this time.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. § 3.306(a)(b) (2002).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

The veteran's service medical records show that in October 1984 
he was struck by a motorcycle while standing on the side of a 
road.  The emergency room report shows that he arrived alert and 
oriented.  Medical consultation noted a normal head and neck, and 
no significant injury other than a left leg fracture.  The 
veteran had sustained an abrasion of the left forehead.  A 
radiology report of the skull identified a questionable 5 cm by 4 
cm area of well-defined radiolucency in the posterior parietal 
area of the brain.  The impression was that the radiolucency was 
a probable artifact.

In a report of medical history in May 1985, the veteran 
reported that he had experienced or currently had frequent or 
severe headaches, dizziness or fainting spells, and head 
injury.

Subsequent VA hospitalizations within a year of separation from 
service showed no central nervous system symptoms.  The veteran 
began to have seizures in the fall of 1990.  A CT scan in 
December 1990 identified a colloid cyst of the third ventricle of 
the brain.  The veteran underwent a bifrontal craniotomy with 
excision of the colloid cyst.  Following surgery, the veteran 
underwent placement of several shunts.  His diagnoses included 
hydrocephalus, subdural hygroma, and ventriculomegaly.  In May 
1991, a VA neurologist stated that he had reviewed the October 
1984 radiology report as well as March and May 1991 CT scans.  He 
stated that the presence of the previously reported radiolucency 
could not be identified.  

In a lay statement in June 1992, the veteran's stepfather 
stated that soon after the veteran's accident during service 
in 1984 his personality changed.  During a personal hearing 
in October 1992, the veteran testified that the problems he 
was currently experiencing started after the motorcycle 
accident in service.  His stepfather testified that the 
veteran had memory loss and headaches since removal of the 
colloid cyst.  

During a VA compensation examination in May 1995, the veteran 
reported a history of 8 to 9 years of headaches, with a 
severe change in personality and loss of memory in 1990.  He 
complained of headaches during the previous few months and 
grand mal seizures.  Examination revealed a moderately severe 
degree of organic brain syndrome.  The diagnoses were status 
post removal of colloid cyst of the third ventricle with five 
different shunts, with no shunt at present, a seizure 
disorder with moderate-to-severe organic brain syndrome 
secondary thereto, and questionable recurrence of headaches 
for one to two months.  
 
During the hearing in November 1996 before the undersigned 
Member of the Board, the veteran testified regarding his 
accident in service in 1984; of subsequent problems such as 
alcoholism and memory loss; and symptomatology experienced 
since the brain cyst removal in 1990, to include seizures, 
more frequent headaches, memory loss, and communication 
difficulties. 

In a May 1997 opinion, a VA neurosurgeon who reviewed the 
veteran's medical records stated that colloid cysts were most 
likely congenital in nature.  In his opinion, the veteran's 
colloid cyst was present in 1984 and preexisted the motorcycle 
injury.  Based upon a review of the record, he did not believe 
the veteran's colloid cyst was aggravated by the accident.  He 
was of the opinion that the veteran's symptoms were the result of 
natural progression not due to the accident.  

In September 1999, J. J. M., MD, a professor of clinical 
neurosurgery at the University of Pittsburgh, reported that he 
had reviewed the veteran's medical records and treated the 
veteran for neurological symptoms.  He offered an opinion that 
the veteran's present clinical condition was a result of injuries 
from the in-service accident.  He believed that the veteran had 
"compensated" hydrocephalus, due to the colloid cyst, at the 
time of the in-service accident.  He based his opinion in part 
upon the veteran's having a head circumference above the normal 
range.  He concluded that the accident caused a worsening of the 
veteran's preexisting condition.

In October 2002, the Chief of the Neurology Department at a VA 
Medical Center, who reviewed the veteran's medical records, 
stated that he found no evidence that neurologic symptoms had 
been reported from 1984 until the time of the veteran's 
craniotomy in 1990 but, even if the veteran had had neurologic 
symptoms during that period of time, that would "not give 
definite certainty in favor of the colloid enlarging as a result 
of the 1984 trauma."  The physician opined that it was most 
probable that slow progression occurred over those years 
independent of the 1984 event.

In January 2003, Dr. J. J. M. reported that, "My medical opinion 
rendered on September 15, 1999, was made with definite medical 
certainty and it is more probable that the October 30, 1984, in-
service head trauma sustained by [the veteran] aggravated his 
pre-existing condition consisting of compensated hydrocephalus 
due to the presence of the colloid cyst."

Obviously, there are conflicting medical opinions as to whether 
an in-service head injury aggravated a brain cyst which pre-
existed the veteran's entrance on active duty.  The Board is 
unable to find that the opinions of the VA physicians who have 
reviewed the matter are entitled to greater probative weight than 
the opinion of Dr. J. J. M.  None of the opinions, for example, 
appear to be supported by quantifiable findings from the record, 
such as the veteran's head circumference or the "expected normal 
range" which would confirm a permanent increase in the degree of 
hydrocephalus while in service or during the first year after 
service.  On the other hand, the physicians who have reviewed the 
records at the Board's request, and concluded that the colloid 
cyst and related symptoms are unrelated to service, have offered 
little additional support for their opinions apart from the lack 
of neurologic symptoms prior to the veteran's 1990 craniotomy and 
the congenital nature of colloid cysts.  These, of course, are 
important factors, but do not specifically address the 
conclusions of Dr. J.J.M. who has recently emphasized that his 
1999 opinion in support of the veteran's claim was made with 
"definite medical certainty."  

All the physicians who have provided opinions with respect to the 
veteran's claim appear to be well qualified neurological surgeons 
with academic backgrounds.  Under the circumstances, the Board 
concludes from the record as currently comprised that there is an 
approximate balance of positive and negative evidence on the 
determinative medical issue in this case with no assurance that 
further medical development would lead to clear resolution of the 
matter.  By law, the doubt on the issue is resolved in favor of 
the claimant.  For that reason and on that basis, entitlement to 
service connection for residuals of a brain cyst is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2002). 


ORDER

Service connection for residuals of a brain cyst is granted.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

